Citation Nr: 0821180	
Decision Date: 06/27/08    Archive Date: 07/02/08

DOCKET NO.  06-28 709	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	New York State Division of 
Veterans' Affairs


ATTORNEY FOR THE BOARD

Jebby Arnold, Law Clerk


INTRODUCTION

The veteran served from August 1952 to November 1955.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a January 2005 rating decision of the 
New York, New York regional office (RO) of the Department of 
Veterans Affairs (VA).   The rating decision denied 
entitlement to service connection for PTSD.


FINDING OF FACT

The veteran has a current diagnosis of PTSD that is 
associated with a stressor during his period of active 
military service, for which there is credible supporting 
evidence.


CONCLUSION OF LAW

PTSD was incurred in active service.  38 U.S.C.A. §§ 1110, 
1154, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304(f) 
(2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000

 The Veterans Claims Assistance Act of 2000 (VCAA) and 
implementing regulations impose obligations on VA to provide 
claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107, 5126 (West 2002 & Supp. 2008); 38 C.F.R §§ 
3.102, 3.156(a), 3.159, 3.326(a) (2007).

The VCAA is not applicable where further assistance would not 
aid the appellant in substantiating her claim.  Wensch v. 
Principi, 15 Vet App 362 (2001); see 38 U.S.C.A. § 
5103A(a)(2) (Secretary not required to provide assistance 
"if no reasonable possibility exists that such assistance 
would aid in substantiating the claim"); see also VAOPGCPREC 
5- 2004; 69 Fed. Reg. 59989 (2004) (holding that the notice 
and duty to assist provisions of the VCAA do not apply to 
claims that could not be substantiated through such notice 
and assistance).  In view of the Board's favorable decision 
in this appeal, further assistance is unnecessary to aid the 
appellant in substantiating his claims. 

Factual Background

The veteran served from September 1952 to November 1955.  
Three years, two months, and sixteen days of service were 
foreign.

The veteran's records show that he was an aircraft mechanic 
assigned to composite squadron VC-6.  His DD-214 does not 
reflect any award that indicates the veteran was in combat, 
but the veteran did earn the Korean Service Medal, United 
Nations Service Medal, and National Defense Service Medal.

The veteran has reported that after his discharge from the 
military, he suffered nightmares, agitation, and anxiety.  
These symptoms were verified by his wife.  The veteran sought 
private psychological treatment for these symptoms, but did 
not reveal any causes thereof to the provider.  

In June 2004, the veteran was referred by his primary care 
provider to the behavioral health division of the Albany, New 
York VA Medical Center (VAMC).  He was referred for 
evaluation of anxiety symptoms.  The psychologist noted that 
although the veteran tested negative on a PTSD screening 
administered by his primary care provider, he suffered from 
difficulty falling and staying asleep as well as unwanted 
thoughts about his military service.  The veteran expressed 
that he was unsure whether or not he was responsible for the 
sinking of a plane off of the aircraft carrier on which he 
served.  The psychologist noted that the veteran should be 
evaluated to determine if he had PTSD and/or an anxiety 
disorder.

In an October 2004 follow-up appointment for possible PTSD 
associated with military experiences, the veteran stated that 
there were aspects of the in-service incident that he could 
not remember.  The VA psychologist explained PTSD-related 
avoidance and amnesia for important aspects of traumatic 
events.

The veteran completed a PTSD questionnaire in December 2004 
in which he indicated that the stressor event occurred 
between summer 1953 and December 1954 aboard the largest 
Essex class carrier assigned to the seventh fleet, identified 
as the U.S.S. Yorktown.  He stated that he would help inspect 
the tailhook and landing gear of planes prior to take-off.  
After making one such inspection and approving the plane for 
take-off, the veteran reported that the plane crashed into 
the ocean while taking off and did a couple of flips before 
it sank.  He reported that the pilot and co-pilot were 
rescued, but the radioman, named Black, was killed.  He 
stated that the thought of possible responsibility for the 
crash has troubled him since the incident.

In May 2005, the veteran was admitted to the VAMC in Albany 
for evaluation and treatment of parasomnias.  In July 2005, 
he was recommended for PTSD screening.  In August and 
September 2005 he was diagnosed with an Axis I depressive 
disorder and PTSD and with Axis IV moderate stressors.

The RO inquired to the U.S. Army & Joint Services Records 
Research Center (JSRRC) in order to verify the stressor 
event.  JSRRC could not verify the specific event described 
by the veteran, but noted an August 6, 1954 crash of a plane 
attempting to land aboard the U.S.S. Yorktown.  The plane's 
three crewmen were subsequently rescued.

Analysis

Applicable laws and regulations in service connection claims

Service connection will be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. § 1110.

Establishing service connection generally requires (1) 
medical evidence of a current disability; (2) medical or, in 
certain circumstances, lay evidence of in-service incurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between the claimed in-service disease or 
injury and the present disability.  Shedden v. Principi, 381 
F.3d 1163, 1167 (Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. 
App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 
(Fed.Cir.1996) (table); see also Shedden v. Principi, 381 
F.3d 1163, 1167 (Fed. Cir. 2004); Hickson v. West, 12  Vet. 
App. 247, 253 (1999); 38 C.F.R. § 3.303. 

Demonstration of continuity of symptomatology is an 
alternative method of establishing the second and third 
Shedden/Caluza element under 38 C.F.R. § 3.303(b).  Barr v. 
Nicholson, 21 Vet. App. 303 (2007); see Savage v. Brown, 10 
Vet. App. 488, 495-97 (1997); see also Clyburn v. West, 12 
Vet. App. 296, 302 (1999).  Continuity of symptomatology may 
be established if a claimant can demonstrate (1) that a 
condition was "noted" during service; (2) evidence of post-
service continuity of the same symptomatology; and (3) 
medical or, in certain circumstances, lay evidence of a nexus 
between the present disability and the post-service 
symptomatology.  Savage, 10 Vet. App. at 495-96; see Hickson, 
12 Vet. App. at 253 (lay evidence of in-service incurrence 
sufficient in some circumstances for purposes of establishing 
service connection); 38 C.F.R. § 3.303(b).

Lay persons are not competent to opine as to medical etiology 
or render medical opinions.  Barr v. Nicholson; see Grover v. 
West, 12 Vet. App. 109, 112 (1999); Espiritu v. Derwinski, 2 
Vet. App. 492, 494 (1992).  Lay testimony is competent, 
however, to establish the presence of observable 
symptomatology and "may provide sufficient support for a 
claim of service connection."  Layno v. Brown, 6 Vet. App. 
465, 469 (1994); see also Falzone v. Brown, 8 Vet. App. 398, 
405 (1995) (lay person competent to testify to pain and 
visible flatness of his feet); Espiritu, 2 Vet. App. at 494-
95 (lay person may provide eyewitness account of medical 
symptoms).  

"Symptoms, not treatment, are the essence of any evidence of 
continuity of symptomatology."  Savage, 10 Vet. App. at 496 
(citing Wilson v. Derwinski, 2 Vet. App. 16, 19 (1991).  Once 
evidence is determined to be competent, the Board must 
determine whether such evidence is also credible.  See Layno, 
supra (distinguishing between competency ("a legal concept 
determining whether testimony may be heard and considered") 
and credibility ("a factual determination going to the 
probative value of the evidence to be made after the evidence 
has been admitted").

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107 (West 2002); see also 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

In order for a claim for service connection for PTSD to be 
successful, there must be: (1) medical evidence diagnosing 
the condition in accordance with 38 C.F.R. § 4.125(a); (2) a 
link, established by medical evidence, between the current 
symptoms and an in-service stressor; and (3) credible 
supporting evidence that the claimed in-service stressor 
occurred.  38 C.F.R. § 3.304(f) (2007).

The evidence necessary to establish the occurrence of a 
recognizable stressor during service to support a diagnosis 
of PTSD will vary depending upon whether the veteran 
"engaged in combat with the enemy."  See 38 U.S.C.A. § 
1154(b) (West 2002); Cohen v. Brown, 10 Vet. App. 128 (1997); 
Zarycki v. Brown, 6 Vet. App. 91, 98 (1993); 38 C.F.R. § 
3.304(f) (2007).  Participation in combat, a determination 
that is to be made on a case-by-case basis, requires that the 
veteran have personally participated in events constituting 
an actual fight or encounter with a military foe or hostile 
unit or instrumentality.  See VAOPGCPREC 12-99 (1999).

If VA determines that the veteran engaged in combat with the 
enemy and his alleged stressor is combat-related, then his 
lay testimony or statement is accepted as conclusive evidence 
of the stressor's occurrence and no further development or 
corroborative evidence is required, provided that such 
testimony is found to be consistent with circumstances, 
conditions, or hardships of service.  See 38 U.S.C.A. § 
1154(b); Cohen v. Brown, at 146-47; Zarycki v. Brown, at 98; 
38 C.F.R. § 3.304(f).

If the veteran did not engage in combat with the enemy, or 
the claimed stressor is not related to combat, the veteran's 
lay testimony alone will not be enough to establish the 
occurrence of the alleged stressor.  See Moreau v. Brown, 9 
Vet. App. 389, 395 (1996); Dizoglio v. Brown, 9 Vet. App. 
163, 166 (1996).  In such cases, the record must contain 
service records or other corroborative evidence that 
substantiates or verifies the veteran's statements as to the 
occurrence of the claimed stressor.  See West (Carlton) v. 
Brown, 7 Vet. App. 70, 76 (1994); Zarycki v. Brown at 98.

In this case, the medical evidence demonstrates a diagnosis 
of PTSD.  That diagnosis has been attributed to an in-service 
non-combat stressor.  Two of the three elements for service 
connection are thus satisfied.

The remaining question is whether there is credible 
supporting evidence of the claimed stressor, or whether the 
evidence shows that the veteran engaged in combat and thus 
needs no supporting evidence for his stressors.

The veteran's service records show that he served in Korea 
during the Korean War. However, there are no references to 
combat in the veteran's service personnel records.  He did 
not earn any decorations, medals, badges, ribbons, or awards 
indicative of participation in combat.  For these reasons, 
the Board concludes that the veteran's service personnel 
records do not indicate that he engaged in combat with the 
enemy.  Accordingly, the veteran's service records or other 
corroborative evidence must substantiate or verify the 
veteran's claimed stressors.

Although JSRRC could not verify the specific event described 
by the veteran, it noted an August 6, 1954 crash of a plane 
attempting to land aboard the U.S.S. Yorktown.  The event 
described by JSRRC differs from the event described by the 
veteran in that none of the plane's three crewmen died as a 
result of the accident and the plane crashed during landing 
rather than take-off.

Credible supporting evidence need not corroborate every 
detail of a claimed stressor.  Suozzi v. Brown, 10 Vet. App. 
307, 311 (1997).  The records need only imply the veteran's 
participation (e.g., to not controvert the veteran's 
assertion that he was present when the events the records 
establish that his unit experienced occurred).  Pentecost v. 
Principi, 16 Vet. App. 124, 128-9 (2002).  In this case, the 
evidence of record shows that there was a plane crash off the 
side of the aircraft carrier U.S.S. Yorktown in 1954.  Thus, 
the report is sufficient corroboration of the plane crash 
stressor and satisfies that element of a PTSD claim.

In addition, the medical evidence shows that the plane crash 
stressor has been linked to the veteran's currently diagnosed 
PTSD.  The Albany VAMC psychologist noted that the veteran 
had PTSD that was associated with military service and 
referenced PTSD-related avoidance and amnesia.  As such, the 
Board finds that the veteran has a current diagnosis of PTSD 
that is associated with a reported stressor which has been 
verified to have occurred during his period of active 
military service.  See 38 C.F.R. § 3.304(f).

Resolving all doubt in the veteran's favor, the Board finds 
that each of the elements for service connection has been 
satisfied.  Service connection for PTSD is warranted. 


ORDER

Entitlement to service connection for PTSD is granted. 



____________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


